           Case 1:18-cv-05429-ALC Document 33 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             10/14/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
  Trustees for The Mason Tenders District                    :
  Council Welfare Fund, Pension Fund,                        :
  Annuity Fund and Training Program Fund :                       1:18-cv-5429 (ALC)
  et al.                                                     :
                                                             :   ORDER OF DISCONTINUANCE
                                      Petitioners,           :
                                                             :
                    -against-                                :
                                                             :
  Lux Builders Inc.,                                         :
                                      Respondent.            :
------------------------------------------------------------x

                       Defendant.
ANDREW L. CARTER, JR., United States District Judge:

      It having been reported to the Court that this case has been or will be settled, it is hereby
 Defendants.
ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar if the application to restore the action is made

within thirty (30) days.

SO ORDERED.

Dated:      October 14, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
